Determination of the respondent, Commissioner of the Department of Environmental Protection, dated May 31, 1991, which found petitioner guilty of failing to secure equipment, and imposing a $100 fine, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered January 28, 1992) is dismissed, without costs and without disbursements.
Since the determination finding that petitioner violated two rules of the New York City Department of Environmental Protection by failing to properly secure a block and tackle is supported by substantial evidence, it may not be disturbed (Matter of Collins v Codd, 38 NY2d 269, 270-271). Concur— Carro, J. P., Milonas, Ellerin, Kupferman and Rubin, JJ.